Broyles, P. J.
„ 1. In the light of the qualifying note of the trial judge, it does not^ appear that he erred in excluding the testimony of the witness Montgomery as to the weights of the carload lots of corn shipped. It is not' permissible for a witness to testify to facts the knowledge of which he hat obtained from records not personally kept by him.
2. The assignment of error based upon the sustaining of the defendant’s objections to certain documentary evidence, and the exclusion of the evidence, is too indefinite to raise any question for consideration by this court, as it does not show what were the objections sustained by the court, nor wherein the court erred in sustaining them and in excluding the evidence.
3. The court did not err in admitting in evidence, over the objections of the plaintiff, a paragraph of the original petition introduced by the defendant, which had been stricken by amendment. Lydia Pinkham Med. Co. v. Gibbs, 108 Ga. 138 (33 S. E. 945); McElmurray v. Blodgett, 120 Ga. 9, 16 (47 S. E. 531). This paragraph contained an admission that the plaintiff’s agent quoted the particular rate under which the shipment of corn moved. In the absence of proof to- the contrary, it would be presumed that the agent quoted the correct rate; and the evidence was therefore relevant and .admissible.
4. It was not error to direct a verdict for the defendant.

Judgment affirmed.


Bloodworth and Stephens, JJ., concur.